{¶ 1} These cases are pending before the court as discretionary appeals. In orders issued on December 19, 2006, the court consolidated the appeals in these cases and held consideration of whether to accept the appeals for review for the decision in case Nos. 2006-2006, 2006-2172, and 2006-2173, State ex rel. Bd. of State Teachers Retirement Sys. of Ohio v. Davis.
{¶ 2} Upon consideration, these appeals are not accepted for review. Appellee’s motions to dismiss these appeals are denied as moot.
Moyer, C.J., Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger and Cupp, JJ., concur.